Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's election with traverse of Group I (Claims 1-15) in the response to restriction requirement filed September 17, 2021 is acknowledged.  The traversal is on the ground(s) that Claims in Group II directly or indirectly depend on Claim 1.  This is not found persuasive because of the following reason: The phrase “for coating on a glass substrate or surface having a water contact angle of about 90o or more” in the preamble Claim 1 is merely an intended use, and does not carry any weight of patentability. Therefore, Claims 16-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The requirement is still deemed proper and is therefore made FINAL. Claim 16 is amended. Now, Claims 1-15 are pending for consideration.

Claim Objections
2.	Claims 7-9 are objected to because of the following informalities:  
	In Claim 7 (line 1), Applicant is advised to replace “glass surface or substrate” with -- glass substrate or surface -- to be in consistent with the corresponding terminology shown in Claim 1.

	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 1 (line 8), “tetraalkoxysilanes having at least three alkoxy groups” causes confusion because a tetraalkoxysilane would inherently consist of exactly four alkoxy groups. 
	In Claim 7, it is not clear whether Applicant intends to claim a glass substrate or surface with the coating deposited thereon or a coating.
	
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-12 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by CN990 (CN 109 867 990).
	For Claims 1-6, 11-12 and 15, CN990 discloses a coating on a glass substrate, which is derived from the hydrolytical condensation of a composition comprising tetraethoxysilane (1 g); 3,3,4,4,5,5,6,6,7,7,8,8,9,9,10,10,10-heptadecafluorodecyltriethoxysilane (1 g); a solvent of ethanol (300 g + 100 g) and water (10 g); and a catalyst of ammonia water (15 g). ([0019] and Example 3) Since the coating reads on the presently claimed one, it would be a durable, hydrophobic and anti-scratching nano-coating with the presently claimed In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). For Claim 10, since Example 3 did not specifically mention the reaction temperature of the hydrolytical condensation. As such, conventionally, the reaction was performed at room temperature (i.e., about 23-25oC).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 13-14 are rejected under 35 U.S.C. 103 as being obvious over CN990.
	CN990 discloses a coating derived from a composition where ethanol is used as a solvent, supra, which is incorporated herein by reference. For Claim 13, CN990 is silent on methanol as a solvent. However, ethanol is a homolog of methanol. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). For Claim 14, CN990 is silent on the coating thickness. However, the thickness would affect the durability of the coating. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the coating in whatever thickness through routine experimentation in order to afford a coating with desired durability. Especially, Applicant does not show the criticality of such a thickness.

10.	Claims 8-9 (to the extent that the instant claims are directed to coated articles) would be allowable if rewritten to overcome the claim objection and the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	CN990 does not teach or fairly suggest the presently claimed a) hydrogen peroxide as set forth in Claim 8; and b) acid-containing solution as set forth in Claim 9.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
December 30, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765